Citation Nr: 0902190	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-08 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for fatigue and flu-
like symptoms, to include as due to an undiagnosed illness. 

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, to 
include as due to an undiagnosed illness; and, if so, 
entitlement to service connection.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness; and, 
if so, entitlement to service connection.

4.	Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

5.	Entitlement to service connection for a bilateral knee 
condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for PTSD and a 
bilateral knee condition, and declined to reopen service 
connection claims for fatigue and flu-like symptoms, 
headaches, and a gastrointestinal disorder because it found 
that new and material evidence had not been received.  

The veteran presented sworn testimony in support of his 
appeal during hearings before the RO in December 2003 and 
before the undersigned Acting Veterans Law Judge in October 
2008.  A transcript of this hearing has been included in the 
claims folder. 

The issues of entitlement to service connection for 
headaches, a gastrointestinal disorder, and PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.	Service connection for fatigue and flu-like symptoms, 
headaches, and a gastrointestinal disorder, to include as due 
to undiagnosed illnesses, were denied in an unappealed RO 
rating decision in September 1998.  

2.	The RO declined to reopen claims for service connection 
for fatigue, headaches, and a stomach condition in an 
unappealed RO decision in May 2000. 

3.	The record does not contain any new evidence that relates 
to an unestablished fact necessary to substantiate the claim 
or raises a reasonable possibility of substantiating the 
claim for service connection for fatigue and flu-like 
symptoms. 

4.	Evidence received since the May 2000 rating decision 
relates to previously unestablished facts and raises a 
reasonable possibility of substantiating the veteran's claims 
for service connection for headaches and a gastrointestinal 
disorder, to include as due to an undiagnosed illness. 

5.	The competent medical evidence does not show that the 
veteran has a bilateral knee condition.


CONCLUSIONS OF LAW

1.	The May 2000 rating decision that declined to reopen 
claims for service connection for fatigue, headaches, and a 
stomach condition is a finally adjudicated claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008).

2.	New and material evidence has not been received to reopen 
a claim for service connection for fatigue and flu-like 
symptoms, to include as due to an undiagnosed illness.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.	New and material evidence has been received to reopen the 
claims for service connection for headaches and a 
gastrointestinal disorder, to include as due to undiagnosed 
illnesses.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2008).

4.	A bilateral knee condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2007 and August 2008, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims, and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA.  
He was advised that it was his responsibility to send medical 
records showing he has a current disability and records 
showing a relationship between his claimed disabilities and 
service, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to provide to provide any evidence in his possession 
that pertains to his claim.

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a March 2003 SOC 
and October 2004 and May 2008 SSOCs each provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that the veteran was provided the Dingess 
information in August 2008.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006), regarding notice requirements for 
claims to reopen final decisions. However, based on the 
notice already provided to the veteran cited above, which 
addresses both the requirements for reopening a claim for 
service connection as well as the evidence required for the 
underlying claim for service connection, further amended 
notice was unnecessary.  The Board observes that the veteran 
and his representative have made no showing or allegation 
that the content of the notice resulted in any prejudice to 
the veteran.



New and Material Evidence

Here, the RO originally denied the veteran's claims for 
service connection for fatigue and flu-like symptoms, 
headaches, and a gastrointestinal disorder, to include as due 
to undiagnosed illnesses, in a September 1998 rating 
decision.  The veteran did not file a timely appeal of that 
decision, so it became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103. 

In January 2000, the veteran applied to reopen service 
connection claims for fatigue, headaches, and a stomach 
condition.  However, he failed to submit any evidence to 
support his contentions.  Accordingly, in a May 2000 
decision, the RO declined to reopen the claims because it 
found that new and material evidence had not been submitted.  
The veteran did not file a timely appeal of that decision.  
Hence, the May 2000 decision became a finally adjudicated 
claim.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Under the applicable law, a finally adjudicated claim may 
only be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).
A.	Fatigue and flu-like symptoms

At the time of the September 1998 denial, the record showed 
that the veteran had complained of feeling hot, nervous, and 
fatigued during an October 1997 VA examination.  However, the 
veteran's service medical records were devoid of complaints 
of or treatment for fatigue and flu-like symptoms.  Post 
service records also demonstrated that the veteran's symptoms 
were not due to an undiagnosed illness or any other chronic 
condition.  Accordingly, the RO denied the claim.

In support of his application to reopen his service 
connection claim, the veteran testified before the Board in 
October 2008.  He stated that he has been sickly since his 
return from the Gulf.  With regard to his fatigue, he claimed 
that he is unable to run as long or as far as he did before 
his period of active duty.  However, he again failed to 
submit any competent medical evidence showing that he has 
been diagnosed with a chronic condition.  

During an October 2003 Gulf War examination, the veteran 
reported feeling tired all the time and having no energy 
since 1992.  Yet, after examining the veteran, the physician 
did not diagnose the veteran with a chronic fatigue syndrome 
or any other illness.  On the contrary, the doctor concluded 
that the veteran did not have any unexplained Gulf War 
illnesses.  VA treatment records from December 2001 to 
November 2006 also fail to show that the veteran has been 
diagnosed with a chronic condition manifested by fatigue.  

After a thorough review of the file, the Board finds that the 
evidence received is cumulative of evidence already of record 
and do not constitute evidence that raises a reasonable 
possibility of substantiating the claim.  The previous file 
consisted mainly of the veteran's subjective complaints, 
which were unsupported by competent medical evidence.  
Similarly, the record before the Board now does not contain 
medical evidence to support the veteran's complaints of 
fatigue and flu-like symptoms.  

The statements submitted by the veteran alone do not provide 
a basis to reopen the claim.  As a layperson without 
ostensible medical expertise, the veteran is not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While he can attest to his symptoms (including worsening of 
symptoms), he lacks the medical competence to opine about the 
cause of his fatigue and flu-like symptoms.  Additionally, 
the new statements are cumulative of those considered at the 
time of the last final decision on this issue.  

In light of the evidence, it is the determination of the 
Board that new and material evidence has not been submitted.  
Thus, the claim for service connection for fatigue and flu-
like symptoms is not reopened and the benefits sought on 
appeal remain denied.

B.	Headaches

In September 1998, the record before the RO showed that the 
veteran had complained of headaches during and after service.  
However, the competent medical evidence did not show that the 
headaches were attributed to a chronic or undiagnosed 
illness.  No neurological abnormalities or organic disease 
were found during VA examinations in February and October 
1997.  Therefore, the RO denied the veteran's claim.  

Upon review, the Board finds that the current record contains 
evidence not previously submitted to agency decision makers.  
The new evidence includes an October 2003 Gulf War 
examination report that shows that the veteran was diagnosed 
with chronic headaches.  The Board finds that this new 
evidence is material because it raises a reasonable 
possibility that the veteran's current headache condition may 
be linked to headaches that were noted during service.  Thus, 
the veteran's claim for service connection for headaches is 
reopened because new and material evidence has been 
submitted. 



C.	Gastrointestinal disorder

At the time of the September 1998 rating decision, the 
evidence before the RO failed to show that the veteran had a 
gastrointestinal disorder manifested by abdominal cramps, 
nausea, loose stools, and trouble swallowing or eating.  No 
intestinal abnormalities were found during VA examinations in 
February and October 1997.  The veteran was scheduled to have 
an x-ray series of the upper GI tract, oral cholecystrogram, 
and esophagoscopy in July 1997.  However, he failed to report 
to the examination.  Hence, since the record did not show 
that the veteran had a current disability, the RO denied the 
claim.  

Upon review, the Board finds that the current record contains 
evidence not previously submitted to agency decision makers.  
A March 2006 VA outpatient treatment note lists peptic ulcer 
NOS, intestinal malabsorption NEC, and gastroduodenal ulcer 
without bleeding among the veteran's active problems.  The 
Board finds that this new evidence is material because it 
raises a reasonable possibility that the veteran has current 
stomach problems that may be linked to his period of active 
service.  Thus, the veteran's claim for service connection 
for a gastrointestinal disorder is reopened because new and 
material evidence has been submitted. 

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). 

In the present appeal, the veteran asserts that he has a 
bilateral knee condition that was caused by injuries to his 
ankles in service.  Unfortunately, the competent medical 
evidence does not establish that the veteran has a current 
knee disability.   The record shows that the veteran 
complained of knee pain in January 2002 and October 2003.  
However, a January 2002 X-ray revealed that his knees were 
normal.  Similarly, on physical examination in October 2003, 
the veteran had no varicose veins, edema, or tenderness in 
his legs.  His pedal pulses were 2+ and his gait was normal.  

Pain itself is not a disability for VA purposes.  The Court 
has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of knee pain can be attributed, there is 
no basis upon which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  

The Board recognizes the veteran's contentions that he should 
be service connected for a bilateral knee condition.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of medical 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has a disability.

In sum, in the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).   The record does not contain evidence that 
demonstrates that the veteran currently has a bilateral knee 
condition.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and service connection for a bilateral knee condition must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for fatigue and flu-like symptoms remains 
denied because new and material evidence has not been 
received to reopen the claim. 

The claims for service connection for headaches and a 
gastrointestinal disorder are reopened.  The appeals are 
allowed to that extent only.

Service connection for a bilateral knee condition is denied.


REMAND

Additional development is needed prior to further disposition 
of the following claims.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor if the evidence establishes that the 
veteran engaged in combat with the enemy, the claimed 
stressor is related to that combat, and the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

VA treatment records establish that the veteran has been 
diagnosed with PTSD.  Moreover, during his October 2008 
hearing, the veteran gave a detailed account of his claimed 
stressor.  He testified that between February and March of 
1991, he volunteered for a mission to transport water from 
"Log Base Nulligan" to Kuwait.  He asserted that along the 
way, while on Highway 6, he saw the burned dead bodies of 
civilians who had attempted to flee the city.  He stated that 
he was attached to the 624th National Guard Unit from 
Mississippi at the time.

Service personnel records confirm that the veteran served as 
a petroleum supply specialist in South West Asia from 
February 1991 to May 1991.  However, his awards and 
decorations do not indicate that he engaged in combat with 
the enemy. Hence, his alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Therefore, the Board finds that this issue must 
be remanded so that the alleged stressor may be verified 
through the United States Army & Joint Services Records 
Research Center (JSRRC).

Additionally, since the Board has determined that the 
previously denied claims for service connection for headaches 
and a gastrointestinal disorder, to include as due to 
undiagnosed illnesses, have been reopened, the claims must be 
reviewed on a de novo basis.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim.  A medical examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008).

Here, the veteran's January 1993 separation examination shows 
that he complained of occasional headaches during his period 
of active service.  He was subsequently diagnosed with 
chronic headaches during an October 2003 Gulf War 
examination.  Thus, the Board finds that a remand for a 
medical examination to determine the nature and origins of 
the veteran's headaches is in order. 

Further, the applicable regulations provide that service 
connection may be granted for a disability due to undiagnosed 
illness of a veteran who served in the Southwest Asia Theater 
of operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as gastrointestinal signs or symptoms.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317.  As was previously discussed, 
the record indicates that the veteran has been treated for 
peptic ulcer NOS, intestinal malabsorption NEC, and 
gastroduodenal ulcer without bleeding.  Therefore, the Board 
finds that it necessary to remand the case for a VA 
examination to determine the nature and origins of his 
stomach conditions.
 
Accordingly, the case is REMANDED for the following action:

1.	Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel 
records and any other relevant 
evidence, to the United States Army 
& Joint Services Records Research 
Center (JSRRC).  The veteran should 
be given the opportunity to provide 
more detailed information if needed 
for such research.

2.	If a stressor is verified, schedule 
the veteran for a VA examination to 
determine whether he meets the 
criteria found in DSM-IV for a 
diagnosis of PTSD and whether any 
PTSD is related to a confirmed 
stressor in service. The examiner 
should specifically state whether or 
not the veteran meets each criterion 
for a diagnosis of PTSD.  If a 
diagnosis is warranted, the examiner 
should state what verified stressor 
led to the PTSD.

3.	Ask the veteran to identify all VA 
and non-VA medical providers who 
have examined or treated him for 
headaches and gastrointestinal 
problems.  Then, obtain copies of 
the medical records that are not 
already of record.

4.	Schedule the veteran for appropriate 
VA examinations to determine the 
nature and etiology of his chronic 
headaches and gastrointestinal 
disorders.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examinations.  The examiner should 
pay particular attention to the 
March 2006 VA outpatient treatment 
note that lists peptic ulcer NOS, 
intestinal malabsorption NEC, and 
gastroduodenal ulcer without 
bleeding among the veteran's active 
problems.   The examiner should 
diagnose all current headache and 
stomach disorders or explain why 
there are no diagnoses.  Based on a 
review of historical records and 
medical principles, the examiner 
should provide a medical opinion, 
with adequate rationale, as to the 
approximate date of onset and 
etiology of any diagnosed headache 
or stomach disorders, including any 
relationship with the veteran's 
service in the Gulf War.

5.	Then, readjudicate the claims for 
service connection for PTSD; 
headaches, to include as due to an 
undiagnosed illness; and a 
gastrointestinal disorder, to 
include as due to an undiagnosed 
illness.  If the action remains 
adverse to the veteran, issue a 
supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


